                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


XUEJUN MAKHSOUS,

                       Plaintiff,

       v.                                                     Case No. 18-C-587

PAM DAYE,

                       Defendant.


                ORDER DENYING PLAINTIFF’S MOTION TO COMPEL


       Plaintiff Xuejun Makhsous, who is currently representing herself, filed this action alleging

Defendant Pam Daye, Supervisor of the Adult Disability Resource Center of Marinette County,

violated her Fourteenth Amendment rights. Presently before the court is Plaintiff’s motion to

compel discovery. Plaintiff’s motion, however, fails to comply with the local rule governing

motions to compel. The local rule provides:

       All motions to compel disclosure or discovery pursuant to Fed. R. Civ. P. 25 through
       37 must be accompanied by a written certification by the movant that, after the
       movant in good faith has conferred or attempted to confer with the person or party
       failing to make disclosure or discovery in an effort to obtain it without court action,
       the parties are unable to reach an accord. The statement must recite the date and
       time of the conference or conferences and the names of all parties participating in
       the conference or conferences.

Civil L.R. 37 (E.D. Wis.); see also Fed. R. Civ. P. 37(a)(1). Plaintiff’s motion fails to indicate

whether she attempted to confer with Defendant in an effort to resolve any discovery dispute before

seeking relief from the court. For this reason, Plaintiff’s motion to compel (Dkt. No. 7) is

DENIED. The denial is without prejudice, however. Plaintiff may renew her motion upon

complying with the local rule.
SO ORDERED this 15th day of May, 2019.

                             s/ William C. Griesbach
                             William C. Griesbach, Chief Judge
                             United States District Court




                                2
